Thompson, J.,
delivered the opinion of the court.
The defendant was indicted under section 5436 of the Revised Statutes, for selling liquor in a quantity less than one gallon without taking out a license as a-dram-shop keeper. He was found guilty, and his punishment' assessed at a fine of forty dollars, the same being the minimum punishment prescribed by the statute for the offence charged. Rev. Stat., sect. 5449. No appearance has been entered by either party in this court, and no assignment of errors, statement, or brief has been filed. In such a case, it is our duty, under the provisions of section 1993, Revised Statutes, to proceed upon the return of the appeal without delay, and to render judgment upon the record before us. We have looked through the record with, care, and, seeing no error therein, we affirm the judgment of the circuit court. It is so ordered.
All the judges concur.